 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   J.F., a minor, individually and on behalf of         Case No.: 19-CV-2495-CAB-LL
     a proposed class,
12
                                         Plaintiff,       ORDER DENYING AMENDED
13                                                        PETITION FOR APPOINTMENT OF
     v.                                                   GUARDIAN AD LITEM
14
     SAN DIEGO COUNTY UNIFIED
15
     SCHOOL DISTRICT,                                     [Doc. No. 5]
16                                    Defendant.
17
18         This matter is before the Court on an amended petition by Alexandra Feiles and Aron
19   Feiles to be appointed as guardians ad litem for minor plaintiff J.F. The amended petition
20   states that petitioners are J.F.’s parents and general guardians. As such, the appointment
21   of petitioners as guardians ad litem is not mandatory because “[Federal Rule of Civil
22   Procedure] 17(c)(1)(A) permits a ‘general guardian’ to sue in federal court on behalf of a
23   minor, and a parent is a guardian who may so sue.” See Doe ex rel. Sisco v. Weed Union
24   Elementary Sch. Dist., No. 2:13-CV-01145-GEB, 2013 WL 2666024, at *1 (E.D. Cal. June
25   12, 2013) (internal quotation marks and citation omitted).           Because the Court is
26   comfortable that petitioners, as J.F.’s parents and general guardians, will adequately protect
27   J.F.’s interests, the case may proceed as permitted by Rule 17(c)(1)(A). Accordingly, it is
28

                                                      1
                                                                                  19-CV-2495-CAB-LL
 1   hereby ORDERED that the petition is DENIED. Issues concerning appointment of a
 2   guardian ad litem for any putative class members can be revisited in class certification
 3   briefing.
 4         It is SO ORDERED.
 5   Dated: January 7, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                             19-CV-2495-CAB-LL
